Case 2:19-cr-00015-JRG-RSP Document 30 Filed 10/30/20 Page 1 of 2 PageID #: 83




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

UNITED STATES OF AMERICA                        '
                                                '
V.                                              '      CRIMINAL NO. 2:19-CR-15
                                                '      JUDGES GILSTRAP/PAYNE
ANDRES MICHAEL MARTINEZ-JUAREZ                  '


                              NOTICE OF PLEA AGREEMENT

        The United States of America, by and through its United States Attorney, would

show the Court that the defendant, Andres Michael Martinez-Juarez, and the

government have entered into a written plea agreement in relation to the charges now

pending before this Court.

                                         Respectfully submitted,

                                         STEPHEN J. COX
                                         UNITED STATES ATTORNEY

                                           /s/ Lucas Machicek
                                         LUCAS MACHICEK
                                         Assistant United States Attorney
                                         Texas Bar No. 24064230
                                         110 North College, Suite 700
                                         Tyler, Texas 75702
                                         (903) 590-1400




Notice of Plea Agreement - Page 1
Case 2:19-cr-00015-JRG-RSP Document 30 Filed 10/30/20 Page 2 of 2 PageID #: 84




                                    CERTIFICATE OF SERVICE

        On October 30, 2020, I, Lucas Machicek, Assistant United States Attorney for the

Eastern District of Texas, the attorney of record for the United States of America herein,

do certify that a true and correct copy of the foregoing instrument was filed with the

Clerk of the District Court using the CM/ECF system and notification of such filing was

sent to counsel for defendant.

                                             /s/ Lucas Machicek
                                            LUCAS MACHICEK




Notice of Plea Agreement - Page 2
